DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Lack of Unity/Election of Species
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A modified drilling fluid, and methods of producing thereof, wherein the modified drilling fluid includes a drilling fluid and a hydroxyalkylcarbamate-functional polyamide composition produced by (i) reacting a polyalkylene polyamine with a fatty acid to form an amidoamine intermediate product, and (ii) reacting the amidoamine intermediate product with an alkylene carbonate having the chemical structure formula (I) or chemical structure formula (II), as recited in present independent claims 1, 9 and 15.
For purposes of commencing examination of the present application, Applicant is required, in reply to this action, to select a species for the following component of the modified drilling fluid recited in claim 1.  Applicant must elect a species for the chemical structure formula of the alkylene compound:
i.) Alkylene Compound of Formula (I) (claims 1, 9 and 15); 
ii.) Alkylene Compound of Formula (II) (claims 1, 9 and 15); or
iii.) Other chemical compound/formula disclosed in the present specification. 
Moreover, if Applicant elects the Alkylene Compound of Formula (I), Applicant must further elect a species hydroxyalkylcarbamate-functional polyamide from those species recited in present independent claim 17. [See, scheme 1-b on pages 11-12 of Applicant’s specification showing the compounds recited in claim 17 as derived from the alkylene compound of Formula (I)].  That is, Applicant must elect a species from four compound chemical structure formulas depicted in claim 17, i.e., one of Formulas: (IV), (V), (VI) or (VII). 
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 9 and 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature of a drilling fluid comprising a hydroxyalkylcarbamate-functional polyamide compound prepared by reacting a polyalkylene polyamine with a fatty acid to form an amidoamine intermediate product, and, subsequently, reacting the amidoamine intermediate product with an alkylene carbonate having the chemical structure formula (I) in accordance with present claims 1, 9 and 15, do not make a contribution over the prior art as evidenced by Hurd (US 2015/0051120 A1 to Hurd et al., published February 19, 2015).  See, for example: abstract; [0008] to [0014]; [0016] to [0023]; [0035 to [0037]; Scheme (I) of Hurd).   
A telephone call was made to Edward Korompai on May 7, 2021 to request an oral election to the above restriction requirement but did not result in an election being made.
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.  
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John J Figueroa/
Primary Examiner, Art Unit 1768

June 13, 2021